DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2. 	This action is responsive to the request for continued examination application filed on 2/9/2021. Claims 1-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.

Response to Arguments
4.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
	In view of the amendment, Schwartz, Figs. 8 has been added and disclosed the amended limitation of claims 1 and 16 for new ground of rejection..
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not 
be negated by the manner in which the invention was made.



7.	Claims 1, 3-8, 10, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al (US 2016/0328079; hereinafter Schwartz; Fig.6B)  in view of Nathan et al (US 2017/0371470; hereinafter Nathan) and further in view of Bohannon et al (US 2017/0090615 A1; hereinafter Bohannon), and further in view of Schwartz (Fig.8) 

Regarding claim 1, Schwartz (Figs. 6B and 7C) discloses a force detection apparatus comprising
a first electrode (conductive layer 505) facing an input surface (425) to which an object (i.e. finger as shown in Fig.4) to be detected applies force ([0083]), and configured to be supplied with a reference potential ([0083] discloses a reference potential such as  ground),
sensor electrode 605-6) and a third electrode (sensor electrode 605-4) facing the first electrode ( 505);
a first conductor  (sensor electrode 605-1, par [0085]) arranged between the first electrode (conductive layer 505), and the second  and third electrodes  (sensor electrode 605-1 is between conductor layer 505 and sensor electrode 605-6 and sensor electrode 605-4), and configured to be supplied with a drive signal  (par [0086]);
a first dielectric layer (Fig. 7C, first dielectric (air layer), par [0080] [0090]) arranged between the first electrode (505) and the first conductor  (air layer is between  conductor layer 505 and sensor electrode 605-1, par [0080] [0090]);
 and a second layer (440) arranged between the first conductor (sensor electrode 605-1), and the second and third electrodes (second layer 440 is between 605-1 and sensor electrodes 605-6 and 605-4).

Schwartz does not teaches that a second electrode is supplied with the reference voltage.  Schwartz teaches a second layer (440), but does not teach second layer being a dielectric layer. 
Nathan (Fig.2) teaches second electrode (second electrode 9) facing first electrode (first electrode 8), and second electrode supplied with the reference potential (Nathan, Fig. 2, 10 and 31C, par [0136]-[0140], the terminal B may couple the second electrode 9 to ground).
(Fig. 21, layer structure 5, par [0144]) arranged between the first conductor (first electrode 8) and the second electrode (second electrode 9).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Schwartz with Nathan’s feature of second electrode supplied with a reference potential; a second dielectric layer arranged between the first conductor and a second electrode so that a single input signal is received from an electrode including pressure and capacitance information; therefore, it can allow the device to be easily used in conjunction with existing device (see [0009] of Nathan)
While Schwartz and Nathan do disclose first, second and third electrodes, Schwartz and Nathan do not disclose wherein a signal that is same as the drive signal is supplied in synchronization with the drive signal to third electrode to substantially not generate an influence of capacitance between the first conductor and the third electrode.  
However, Bohannon (Figs. 1D and 7A) teaches:
wherein a signal that is same as the drive signal is supplied in synchronization with the drive signal to the third electrode (par [0048] [0060] [0061] [0104], the guarding signal may be equal to the modulated signal V(t) in at least one of amplitude, shape, phase and/or frequency) to substantially not generate an influence of capacitance (capacitances Cca removed from the circuit) from between the first conductor (node A (sensor electrode)) and the third electrode (node C)(Fig. 1D, par [0044] [0048]).

Schwartz (Figs. 6B and 7C), Nathan Bohannon and do not teach:
wherein the second electrode and the third electrode are arrange in the same layer,
wherein the second electrode is a detection electrode, and
wherein the third electrode is an electrode other than the detection electrode.

Schwartz (Fig. 8) teaches:
wherein the second electrode (electrode 815) and the third electrode (electrode 820) are arranged in the same layer (both electrodes 815 and 820 are arranged in the same layer substrate 440. It is also noted that [0109] discloses “that the second and/or third sensor electrodes 820, 845 are disposed on the bottom surface 455 of the force sensor substrate 440 while the first sensor electrode 815 is disposed on the top surface 450”. Thus electrodes 820 and 845 are similar arrangement as 605-4 and 605-6 of Fig.6B wherein electrode 820 is operated as a guard electrode [0102]),
wherein the second electrode is a detection electrode (par [0102], electrode 815 operated as a receiver electrode), and
wherein the third electrode is an electrode other than the detection electrode (par [0102], electrode 820 operated as a guard electrode).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using the third electrodes 820 Fig.8 of Schwartz wherein the second electrode and the third electrode Fig.8 of Schwartz are arrange in the same layer, wherein the second electrode is a detection electrode, and wherein the third electrode of Schwartz is an electrode other than the detection electrode, therefore providing shielding against parasitic capacitances to conductive surfaces and better shielding against noise (see [0105 of Schwartz).

Regarding claims 3 and 18, Schwartz, Nathan and Bohannon teach the force detection apparatus according to claims 1 and 16. Schwartz (Fig.6) further teaches:
wherein the second electrode (605-6) has a strip shape and extends in a first direction (Fig. 6B, electrode  605-6 has a strip shape and extends in a vertical  direction), 
wherein the third electrode (605-4) has a strip shape and extends in the first direction (Fig. 6B,electrode 605-4 has a strip shape and extends in a vertical  direction), and 
wherein the second electrode (605-6) and the third electrode (605-4) are adjacent to each other in a second direction intersecting with the first direction in plan (electrode 605-6 and electrode 605-4 are adjacent to each other side by side in a horizontal direction intersecting with the electrodes extending in vertical direction in plan view).
Schwartz (Fig.6) does not teach the third electrode is an electrode other than the detection electrode as recited in claim 1. Schwartz (Fig.8) teaches wherein the third electrode (820) is an electrode other than the detection electrode as recited in claim 1 (par [0102] discloses electrode 820 operated as a guard electrode; also see analysis claim 1).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using the third electrodes 820 Fig.8 of Schwartz so as to provide shielding against parasitic capacitances to conductive surfaces and better shielding against noise (see [0105 of Schwartz).

Regarding claim 4, Schwartz, Nathan and Bohannon teach the force detection apparatus according to claim 3.  Schwartz (Fig.6 ) further teaches:
wherein a length of the second electrode (605-6) in the first direction is equal to a length of the third electrode (605-4) in the first direction (Fig. 2 shows all the electrodes arranged in vertical direction are equal length; thus it is clear that the electrodes 605-6 and 605-4 in Fig.6B are equal length as the same way as Fig.2).
Schwartz (Fig.6) does not teach the third electrode is an electrode other than the detection electrode as recited in claim 1. Schwartz (Fig.8) teaches wherein the third electrode (820) is an electrode other than the detection electrode as recited in claim 1.  (par [0102] discloses electrode 820 operated as a guard electrode; also see analysis claim 1)
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using the third electrodes 820 Fig.8 of Schwartz so as to provide shielding against parasitic capacitances to conductive surfaces and better shielding against noise (see [0105 of Schwartz).

Regarding claims 5 and 19, Schwartz, Nathan and Bohannon teach the force detection apparatus according to claims 3 and 18. Schwartz (Fig.6) further teaches: 
wherein a plurality of the third electrodes is included (Fig 6B shows one electrode 605-4, but it is clear that multiple third electrodes 605-4 are provided. For example, 605-2, 605-4, 605-6, then these electrodes 605-2, 605-4, 605-6 are repeated again for a whole screen), and
wherein the third electrodes (electrodes 605-4) are arranged on both sides of the second electrode (605-6) (i.e. first 605-6 is between two electrodes 605-4:first 605-4 and second 605-4 as the sequence example above) in the second direction (side by side in horizontal).
 Schwartz (Fig.6) does not teach the third electrode is an electrode other than the detection electrode as recited in claim 1. Schwartz (Fig.8) teaches wherein the third electrode (820) is an electrode other than the detection electrode as recited in claim 1 (par [0102] discloses electrode 820 operated as a guard electrode; also see analysis claim 1)1.


Regarding claim 6, Schwartz, Nathan and Bohannon teach the force detection apparatus according to claim 3. Schwartz (Fig. 6) further teaches:
a plurality of the second electrodes is included (Fig 6B shows one electrode 605-6, but it is clear that multiple third electrodes 605-6 are provided. For example, 605-2, 605-4, 605-6, then these electrodes 605-2, 605-4, 605-6 are repeated again for a whole screen), and
wherein the second electrodes (605-6) are arranged on both sides of the third electrode in the second direction (third electrode 605-4 in a second sequence  is between two electrodes 605-6: first 605-6 and second 605-6 as the sequence example above).
Schwartz (Fig.6) does not teach the third electrode is an electrode other than the detection electrode as recited in claim 1. Schwartz (Fig.8) teaches wherein the third electrode (820) is an electrode other than the detection electrode as recited in claim 1 (par [0102] discloses electrode 820 operated as a guard electrode; also see analysis claim 1)1.
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using 

Regarding claim 7, Schwartz, Nathan and Bohannon disclose the force detection apparatus according to claim 1. Schwartz (Fig.6) further teaches:
wherein the second electrodes (605-6) are arranged in a matrix in a plan view and the third electrodes (605-4) are arranged in a matrix in a plan view (Fig.2 shows all vertical electrodes are arranged in a matrix in a plan view; it is clear that electrodes 605-6 and 605-6 in Fig.6B are arranged in matrix in plan view as the same way as Fig.2).
Schwartz (Fig.6) does not teach the third electrode is an electrode other than the detection electrode as recited in claim 1. Schwartz (Fig.8) teaches wherein the third electrode (820) is an electrode other than the detection electrode as recited in claim 1 (par [0102] discloses electrode 820 operated as a guard electrode; also see analysis claim 1)1.
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using the third electrodes 820 Fig.8 of Schwartz so as to provide shielding against parasitic capacitances to conductive surfaces and better shielding against noise (see [0105 of Schwartz).

(Fig.6B) further teaches: 
a second conductor (second conductor 415, par [0078]); and
an insulating layer  (insulating layer 460, par [0080]),
wherein a second layer (440) and second conductor (415) are arranged on opposite surfaces of the second and third electrodes (605-6 and 605-4) ( see Fig. 6B, 440 is on the top surface of 605-6 and 605-4 and 415 is on bottom surface of 605-6 and 605-4) and 
wherein the insulating layer (insulating layer 460, par [0080]) is arranged between the second conductor (second conductor 415), and the second (electrode 605-6) and third electrodes (electrode 605-4).
Schwartz teaches a second layer (440), but does not second layer being a dielectric layer. 
Nathan teaches second layer being a second dielectric layer (Fig. 21, layer structure 5, par [0144]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Schwartz with Nathan’s feature of a second layer being second dielectric layer a so that a single input signal is received from an electrode including pressure and capacitance information; therefore, it can allow the device to be easily used in conjunction with existing device (see [0009] of Nathan)
Schwartz (Fig.6) does not teach the third electrode is an electrode other than the detection electrode as recited in claim 1. Schwartz (Fig.8) teaches wherein the third electrode (820) is an electrode other than the detection electrode as recited in claim 1 par [0102] discloses electrode 820 operated as a guard electrode; also see analysis claim 1)1.
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using the third electrodes 820 Fig.8 of Schwartz so as to provide shielding against parasitic capacitances to conductive surfaces and better shielding against noise (see [0105 of Schwartz).

Regarding claim 10, Schwartz and Nathan disclose a display apparatus ([0027] of Schwartz and [0156] of Nathan) comprising:
the force detection apparatus according to claim 1.  Schwartz further teaches 
a display function layer (i.e. LCD layer 430),
wherein the display function layer (430) overlaps the first electrode (550) in plan view (see Fig. 6B).

Regarding claim 16, Schwartz teaches an organic electro-luminescence display apparatus (par [0027] and [0045] discloses display screen may include any type of light emitting diode (LED), organic LED, liquid crystal display) comprising,
an organic electro-luminescence display device (430;[0045]) facing an input surface (425) to which an object (i.e. finger as shown in Fig.4) to be detected applies force, and configured to display an image toward the input surface ([0045] and [0068]); 
(conductive layer 505) facing the organic electro-luminescence display device (430), and configured to be supplied with a reference potential ( [0083] discloses a reference potential such as  ground),
a second electrode  (sensor electrode 605-6) and a third electrode (sensor electrode 605-4) facing the first electrode ( 505);
a first conductor  (sensor electrode 605-1, par [0085]) arranged between the first electrode (conductive layer 505), and the second  and third electrodes  (sensor electrode 605-1 is between conductor layer 505 and sensor electrode 605-6 and sensor electrode 605-4), and configured to be supplied with a drive signal  (par [0086]);
a first dielectric layer (Fig. 7C, first dielectric (air layer), par [0080] [0090]) arranged between the first electrode (conductive layer 505) and the first conductor  (air layer is between  conductor layer 505 and sensor electrode 605-1); 
and a second layer ( 440) arranged between the first conductor (sensor electrode 605-1), and the second and third electrodes (second layer 440 is between 605-1 and sensor electrodes 605-6 and 605-4) 
wherein the first electrode (conductive layer 505) is arranged between the  organic electro-luminescence display device (430), and the second (605-6) and the third electrodes (605-4),
wherein the first electrode (505) is coupled with an anode or a cathode of an organic electroluminescence element (505 is a common electrode of the display 430 which is either LCD or OLED as disclosed in [0045]; it is clear that the common electrode 505 is coupled to either anode or cathode of display 430),

Nathan (Fig.2) teaches second electrode (second electrode 9) facing first electrode (first electrode 8), and second electrode supplied with the reference potential (Nathan, Fig. 2, 10 and 31C, par [0136]-[0140], the terminal B may couple the second electrode 9 to ground).
Nathan teaches a second dielectric layer (Fig. 21, layer structure 5, par [0144]) arranged between the first conductor (first electrode 8) and the second electrode (second electrode 9).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Schwartz with Nathan’s feature of second electrode supplied with a reference potential; a second dielectric layer arranged between the first conductor and a second electrode so that a single input signal is received from an electrode including pressure and capacitance information; therefore, it can allow the device to be easily used in conjunction with existing device (see [0009] of Nathan)
While Schwartz and Nathan do disclose first, second and third electrodes, Schwarts and Nathan do not disclose wherein a signal that is same as the drive signal is supplied in synchronization with the drive signal to third electrode to substantially not generate an influence of capacitance between the first conductor and the third electrode.  
However, Bohannon (Figs. 1D and 7A) teaches:
(par [0048] [0060] [0061] [0104], the guarding signal may be equal to the modulated signal V(t) in at least one of amplitude, shape, phase and/or frequency) to substantially not generate an influence of capacitance (capacitances Cca removed from the circuit) from between the first conductor (node A (sensor electrode)) and the third electrode (node C)(Fig. 1D, par [0044] [0048]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Schwartz and Nathan with Bohannon’s feature of wherein a signal that is same as the drive signal is supplied in synchronization with the drive signal to the third electrode to substantially not generate an influence of capacitance between the first conductor and the third electrode, and therefore reducing or eliminating the effects of the parasitic capacitances improves the settling time of the sensor electrode.

Schwartz (Figs. 6B and 7C), Nathan and Bohannon do not teach:
wherein the second electrode and the third electrode are arrange in the same layer,
wherein the second electrode is a detection electrode, and
wherein the third electrode is an electrode other than the detection electrode.

Schwartz (Fig. 8) teaches:
wherein the second electrode (electrode 815) and the third electrode (electrode 820) are arranged in the same layer (both electrodes 815 and 820 are arranged in the same layer substrate 440. It is also noted that [0109] discloses “that the second and/or third sensor electrodes 820, 845 are disposed on the bottom surface 455 of the force sensor substrate 440 while the first sensor electrode 815 is disposed on the top surface 450”. Thus electrodes 820 and 845 are similar arrangement as 605-4 and 605-6 of Fig.6B wherein electrode 820 is operated as a guard electrode [0102]),
wherein the second electrode is a detection electrode (par [0102], electrode 815 operated as a receiver electrode), and
wherein the third electrode is an electrode other than the detection electrode (par [0102], electrode 820 operated as a guard electrode).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to have substituted the third electrodes 605-4 Fig. 6B of Schwartz by using the third electrodes 820 Fig.8 of Schwartz wherein the second electrode and the third electrode Fig.8 of Schwartz are arrange in the same layer, wherein the second electrode is a detection electrode, and wherein the third electrode of Schwartz is an electrode other than the detection electrode, therefore providing shielding against parasitic capacitances to conductive surfaces and better shielding against noise (see [0105 of Schwartz).

9 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz (Fig.6B) in view of Nathan, Bohannon, Schwartz (Fig.8)  and further in view of Huska (US 2011/0227872 A1).

Regarding claim 9, Schwartz, Nathan and Bohannon disclose the force detection apparatus according to claim 1. However, Schwartz, Nathan and Bohannon do not explicitly teach wherein the second dielectric layer is an air layer.
Huska teaches wherein the second dielectric layer is an air layer (Huska, Fig. 4, air layer 420 between two electrodes, par [0054]-[0056]).
Therefore, it would have been obvious for one ordinary skill in the art at the time of the filing to modify the invention of Schwartz, Nathan and Bohannon with Huska’s feature of wherein the second dielectric layer is an air layer, and therefore allows for a much greater level of user interactivity. 

Allowable Subject Matter
9. 	Claims 2, 11-13, 15 and 17 are allowed.
Regarding claims 2 and 17 are allowed since none of the reference of record alone or in combination discloses or suggests wherein a change amount per unit force of a first capacitance obtained when a thickness of the first dielectric layer is decreased by the force is equal to a change amount per unit force of a second capacitance obtained when a thickness of the second dielectric layer is decreased by the force, the first capacitance being capacitance between the first electrode and the first 
Claim 11 is allowed since none of the prior art, alone or in combination, teaches or suggests the limitation wherein a change amount per unit force of a first capacitance obtained when a thickness of the first dielectric layer is decreased by the force is equal to a change amount per unit force of a second capacitance obtained when a thickness of the second dielectric layer is decreased by the force, the first capacitance being capacitance between the first electrode and the first conductor, and the second capacitance being capacitance between the first conductor and the second electrode.
Claims 12-13 and 15 as being depend upon base claim 11.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T. PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691  

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691